Citation Nr: 0929416	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
benefits funds.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
determined that the Veteran is not competent to handle 
disbursement of funds.  This issue was remanded by the Board 
in November 2008 for further development.

In October 2006, a personal hearing was held before a 
Decision Review Officer at the Chicago, Illinois RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by waivers of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.


FINDING OF FACT

The Veteran lacks the mental capacity to contract or manage 
his own affairs, including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The Veteran is incompetent for VA purposes.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.353 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is inapplicable to competency cases, in essence 
because it applies to claims filed under Chapter 51 of Title 
38, United States Code.  This case, like all competence 
cases, is subject to the provisions of Chapter 55 of Title 
38.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (an 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55).

The Board notes that the procedural requirements as described 
by Section 3.353 and the relevant procedures of appeals in 
Chapters 19 and 20 of Title 38 of the C.F.R. have been 
satisfied.  The Veteran was represented in the course of this 
appeal.  The Board concludes that all due process 
requirements have been met.

II.  Analysis

The Veteran is currently rated as incompetent for VA benefits 
purposes.  He asserts that competency status should be 
restored.  For VA purposes, a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a) (2008).  A decision as to incompetency may be made 
by the RO, subject to appeal to the Board.  38 C.F.R. § 
3.353(b) (2008).

The Veteran is service-connected for schizoaffective disorder 
and has been evaluated as 100 percent disabled, effective 
August 1, 1997.  In a November 1996 rating decision, the 
Veteran was determined to be incompetent to handle 
disbursement of his VA funds.  This determination continued 
until February 2003, at which time, he was found to be 
competent.  

In March 2005, a VA physician submitted a statement 
requesting that the Veteran be appointed a fiduciary for his 
finances, due to the fact that he had paranoid schizophrenia 
and was unable to manage his finances effectively.  This 
physician continued on to note that the Veteran was 
exhibiting poor judgment with regards to the management of 
his money, as evidenced by his overextending of his checking 
account and maximizing out of his credit cards.  Following 
receipt of this letter, the Veteran was notified in May 2005 
of the proposed action to find him incompetent and of his 
right to submit evidence and request a hearing on the matter. 
See 38 C.F.R. §§ 3.103, 3.353(e) (2008).  In August 2005, the 
RO determined the Veteran to be incompetent to handle 
disbursement of VA benefits.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c) (2008).  
Determinations relative to incompetency should be based upon 
all evidence of record and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  38 C.F.R. § 3.353(c) (2008).  There is a 
presumption in favor of competency.  Where reasonable doubt 
arises regarding a beneficiary' s mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in 
favor of competency.  38 C.F.R. § 3.353(d) (West 2002); see 
also 38 C.F.R. § 3.102 (2008).

The Board notes that the claims folder contains conflicting 
opinions regarding the Veteran's current competency to handle 
disbursement of funds.  As noted above, in March 2005, a VA 
physician submitted a letter indicating that the Veteran is 
unable to manage his finances effectively and requesting that 
he be appointed an institutional fiduciary.  This physician 
further noted that the Veteran is exhibiting poor judgment 
with managing his money, as evidenced in overextending his 
checking account and maximizing out his credit cards.  

The claims folder also contains a July 2005 Report of 
Contact, which reflects that a social worker had contacted 
the Chicago RO and indicated that the Veteran's spending 
habits are not normal and the Veteran needs a payee.  The 
Board notes that this same social worker indicated in a VA 
treatment record from February 2005 that the Veteran 
demonstrates poor judgment with regard to managing his 
finances can be non-compliant with his medication without 
24/7 supervision and structure.  In a March 2005 VA treatment 
record, this social worker indicated that the Veteran is 
fairly stable, but he is not reportedly managing his money 
effectively and needs further treatment, stabilization, 
structure, and supervision.  In a July 2005 VA treatment 
record, this social worker indicated that the Veteran's 
ability to manage his own money effectively is very 
questionable, as past and present experiences indicate.  It 
was noted that his checks still appeared to be bouncing and 
his credit cards were maximized out.  In a separate July 2005 
VA treatment record, a registered nurse indicated that the 
Veteran makes poor judgments and cannot function 
independently.

In December 2008, the Veteran underwent a VA examination.  
The examiner reviewed the claims file and noted the Veteran's 
most recent hospitalization was in 1982.  The Veteran has 
reported to individual therapy in the last 4 to 5 years every 
3 months and is prescribed medication, which he finds to be 
helpful.  He is unemployed.  The Veteran reported that he 
does not smoke, drink, gamble, or eat fatty foods.  The 
Veteran reports no social life.  All he does is stay awake.  
The Veteran reported that the government handles his money, 
and he is given enough money just to pay his bills.  His VA 
money is budgeted, but his Social Security Administration 
(SSA) money comes to him directly, as SSA has determined that 
he is competent.  He reported that he paid off 5 credit cards 
in the past 12 months.  He reported that these bills were 
retired as outside of his budget.  The Veteran indicated that 
he uses his monthly allowances to pay bills, as well as room 
and board.  He indicated that he has savings and does not 
give money away or misuse money.  The Veteran could not 
report how much money was in his government bank account but 
reported approximately $200 in his saving account.  He 
asserted that, if he was given money, he would keep it in 
savings.  He reported that he lends money if he is sure he 
will get it back.  The Veteran reported that he shared a 
cellular phone with a friend, and they split the bill evenly.  
Upon observation, the examiner noted that the Veteran was 
reasonably groomed and dressed appropriately for the weather.  
He was very friendly, and his speech was over productive, 
tangential, and easily derailed.  The Veteran's mood seemed 
even and his affect was appropriate to thought content.  He 
was well-oriented to time, place, person and date.  The 
examiner noted that he had no delusional thinking and did not 
appear to be experiencing any perceptual disorder during the 
examination.  When asked to serially subtract 7 from 100, the 
Veteran made an unrecognized error on the fourth calculation.  
When asked what he would do if he was home and smelled smoke 
and saw flames coming from a window, he reported he would 
panic.  When asked to report 3 items he had easily 
registered, he could not recall the first with a clue.  With 
clues, he was able to recall a lamp and, with a clue, he 
substituted cart for chair.  The examiner noted that he 
reviewed the claims file, with particular attention to the 
documentation of record regarding competency.  In conclusion, 
the examiner indicated that there appears to be no 
information of record that would alter his conclusion that, 
based on information from the examination that day, the 
Veteran appeared to be incompetent, as interpreted by 
existing VA regulations.     

With regard to medical evidence in favor of the Veteran's 
competency, the claims folder contains a February 2004 
report, in which a physician examining the Veteran determined 
that he was generally able to function independently with 
some minor supervision and that he was capable of making 
personal and financial decisions.  See Report of Physician 
for the Circuit Court of Cook County, Illinois, February 
2004.  This physician indicated that the Veteran required 
minimum assistance in his decision-making.  In April 2006, 
October 2006, and May 2009, a private physician of 
neuropsychiatry submitted letters indicating that the Veteran 
was capable of managing his own finances.  See D.M.K., M.D., 
P.C. letters, April 2006, October 2006, and May 2009.  In 
September 2008, a private doctor of osteopathy submitted a 
letter indicating that he treats the Veteran and that he 
"has had a period of stability that should allow him to 
manage his own funds."  See Associated Psychiatrists of 
Illinois letter, September 2008.  In an April 2009 treatment 
note, this same physician indicated that the Veteran is 
competent to manage his financial affairs without a 
supervisor.  No detailed rationales were offered for these 
opinions. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board is cognizant that the regulations provide for 
presumption in favor of competency, and that, when reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his own affairs, such doubt will be 
resolved in favor of competency.  However, in this case, the 
Board finds that the evidence that the Veteran is incompetent 
for VA benefits purposes is far more persuasive than the 
evidence that he is competent.

Specifically, the Board finds the most probative evidence of 
record with respect to the Veteran's competency to be the 
December 2008 VA examination report.  The examiner reviewed 
the claims file, to particularly include documentation 
regarding competency, and thoroughly interviewed and 
evaluated the Veteran.  In doing so, the examiner considered 
the Veteran's past history, and present medical, 
occupational, and social history, as well as daily activities 
over the past 12 months.  She also conducted a current mental 
status examination before determining the Veteran to be 
incompetent.  Additionally, this determination is supported 
by the aforementioned VA treatment records.  There is no 
indication that the private opinions listed above were based 
such a thorough current mental status examination.  
Furthermore, no rationales were offered for the opinions 
finding that he is competent, and there was no attempt to 
reconcile such a conclusion with the Veteran's past behavior 
of maximizing out his credit accounts and bouncing checks.  
As noted, such behavior was cited to by both a VA physician 
and a social worker as excessive and troubling to the degree 
that they found the Veteran to be incompetent to manage his 
affairs.  While the December 2008 VA examiner did observe 
that the Veteran had attempted to improve his situation by 
paying off several of his credits recently, the VA examiner 
nevertheless found that the Veteran's past behavior, coupled 
with the findings during her examination, showed him to be 
incompetent.

The Board notes that the Veteran's representative argued in 
the June 2009 Informal Hearing Presentation that the December 
2008 VA examiner failed to discuss any of the positive 
opinions of record.  The Board notes that the November 2008 
remand directed the examiner to review the Veteran's 
documented psychiatric history, and, in particular, previous 
opinions addressing the Veteran's competency.  The Board 
finds that it is clear that these opinions were reviewed, as 
the examiner specifically noted that she reviewed the claims 
file and paid particular attention to the documentation of 
record with regard to competency.  The Veteran's 
representative also argued in the June 2009 Informal Hearing 
Presentation that a rationale was not offered by the December 
2008 VA examiner.  However, the examiner specifically stated 
that she determined the Veteran to be incompetent based on 
the information gathered at the examination, which was 
detailed in full in the examination report.  The Board also 
acknowledges that the Veteran's representative noted that 
this was the same examiner who had examined the Veteran prior 
to 2005 and determined the Veteran to be competent at that 
time.  The Board finds that simply because this examiner 
determined the Veteran to be competent in 2003 does mean that 
she is bound to the same finding based on a current 
evaluation in 2008.  Finally, the Board notes that the 
Veteran's representative referred in the October 2008 
Informal Hearing Presentation to this January 2003 VA 
examination, which determined the Veteran to be competent, as 
evidence with regard to the Veteran's current state of 
competency.  The Board notes that this examination report was 
considered by the RO in determining the Veteran to be 
competent in February 2003.  Since that time, however, the 
Veteran's competency has come into question once again.  As 
such, the issue on appeal is not whether the Veteran was 
determined to be competent in 2003, as it was already 
determined in the final February 2003 rating decision that he 
was competent at that time.  The issue on appeal is whether 
the Veteran is currently competent.  In adjudicating this 
issue, the Board has relied to a greater degree on the 
current evidence of record with regard the Veteran's current 
state of competency, as opposed to medical evidence 
previously considered during the course of prior 
adjudications.

The Board is cognizant that the Veteran appears to have the 
basic ability to successfully function moment to moment and 
was able to successfully appeal this claim, which denotes at 
least minimal level of functioning.  However, the Board finds 
that the mere perfection of the appeal does not create a 
reasonable doubt as to his competency.  The Veteran was noted 
on several occasions throughout the course of this appeal as 
having judgment so poor as to render him unable to manage his 
finances effectively.  See VA letter, March 2005; VA 
treatment records, March 2005 and July 2005; and VA 
examination report, December 2008.  Therefore, for the 
reasons discussed above, the Board finds that the probative 
medical evidence of record does not reflect that the 
Veteran's mental state has been consistently determined to be 
of a nature capable of handling the disbursement of VA 
benefit funds effectively.

In sum, the Board finds that the preponderance of the 
evidence clearly and convincingly shows that the Veteran is 
not competent to manage his own affairs, including the 
disbursement of funds without limitation.  The Board finds 
further that there is no reasonable doubt as to the Veteran's 
competency.  Accordingly, the Board concludes that the 
presumption of competency has been overcome.  See 38 C.F.R. § 
3.353(d) (2008).  The Board concludes that the Veteran is 
incompetent to handle disbursement of VA benefits.  See 38 
C.F.R. § 3.353(a) (2008).


ORDER

The Veteran is not competent to handle disbursement of VA 
benefits funds.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


